911 F.2d 735
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Connie WHILES, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3279.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JARVIS, District Judge*

ORDER

2
The plaintiff appeals a district court order affirming the denial of her application for Social Security disability and disability insurance benefits.  The defendant, Secretary of Health and Human Services, now moves for remand for further evaluation by the administrative law judge.  The plaintiff has not responded.  The Secretary states in his motion that the administrative law judge should have addressed the effect of the plaintiff's mental impairment upon her residual functional capacity.  Further, the Secretary concedes that the administrative law judge should have evaluated the mental requirements of the plaintiff's past relevant work and determined whether her mental residual functional capacity was compatible with her past relevant work, or other occupations in the national economy.


3
It is therefore ORDERED that this action is remanded to the district court which shall remand to the Secretary for reconsideration.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation